          Case 7:18-cv-11170-CS Document 55 Filed 05/08/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    X

NOREEN SHEA,

                                      Plaintiff,

                   -against-
                                                          Civ. No.: 18-CV-11170 (CS)
VILLAGE OF POMONA, BRETT YAGEL,

                                  Defendants.

                                                    X


                   NOTICE OF MOTION FOR SUMMARY JUDGMENT

               PLEASE TAKE NOTICE, that upon the enclosed Affirmation of Joseph A.

Saccomano, Jr., Esq., with annexed Exhibits, the accompanying Memorandum of Law, the

accompanying Local Civil Rule 56.1 Statement of Undisputed Material Facts, and all prior

pleadings and proceedings in this action, Defendant, Brett Yagel (“Defendant Yagel”), hereby

moves this Court, before the Honorable Cathy Seibel, United States District Judge, in the United

States District Court for the Southern District of New York, 300 Quarropas Street, Courtroom 621,

White Plains, New York 10601-4150, on a date and time to be determined by the Court, for an

Order pursuant to Rule 56 of the Federal Rules of Civil Procedure dismissing Plaintiff Noreen

Shea’s claim asserted against Defendant Yagel as set forth in Plaintiff’s Complaint in its entirety,

with prejudice and for such further relief as the Court may deem just and proper.

               PLEASE TAKE FURTHER NOTICE that, pursuant to the schedule set by the

Court’s Order dated March 13, 2020, Plaintiff’s Opposition is due on or before June 10, 2020, and

Defendant’s Reply, if any, is due on or before June 24, 2020.
         Case 7:18-cv-11170-CS Document 55 Filed 05/08/20 Page 2 of 3



                                          Respectfully submitted,
                                          JACKSON LEWIS P.C.
                                          44 South Broadway, 14th Floor
                                          White Plains, New York 10601
                                          Tel.: (914) 872-8060
                                          Fax: (914) 946-1216


                                    By:   ____________________________________
                                          Joseph A. Saccomano, Jr.
                                          John T. Cigno

                                          Attorneys for Defendant Brett Yagel

Dated: May 8, 2020




                                      2
             Case 7:18-cv-11170-CS Document 55 Filed 05/08/20 Page 3 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                           X

NOREEN SHEA,

                                          Plaintiff,

                       -against-
                                                                Civ. No.: 18-CV-11170 (CS)
VILLAGE OF POMONA, BRETT YAGEL,

                                     Defendants.

                                                           X




                                   CERTIFICATE OF SERVICE

                  The undersigned hereby certifies that a true and correct copy of Defendant Brett

Yagel’s Notice of Motion For Summary Judgment has been served via ECF and First Class

Regular Mail on May 8, 2020 on counsel of record at the address listed below:

                 Michael H. Sussman                                   Kenneth Ethan Pitcoff
                Sussman & Associates                             Morris Duffy Alonso & Faley
                   P.O. Box 1005                                         2 Rector Street
                 Goshen, NY 10924                                     New York, NY 10006
                Attorneys for Plaintiff                    Attorneys for Defendant Village of Pomona




                                                            Joseph A. Saccomano, Jr.
4832-9499-4107, v. 1




                                                       3
